DETAILED ACTION
This office action is in response to the remarks filed on 04/20/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 4, 8, 10, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakrishnan et al. US 2016/0111961.
	Regarding Claim 1, Gong teaches (Figures 4-5) a resonant power converter controller (502) for a secondary synchronous rectifier (Q1or Q2) of a power converter(Fig. 5) having an output (output of converter), comprising:  a secondary side controller (at Fig. 4), coupled to the power converter, comprising, a control circuit, coupled (402, 410, 404, 408, 434, 436, 440) to the secondary synchronous rectifier and configured to turn on the secondary synchronous rectifier (Q1 or Q2) in response to a count of a number (this could be any number including 0 and 1) of times a drain voltage (at DE1 or DE2) of the secondary synchronous rectifier crosses below a turn on threshold (406) based on a stored count (at 446), the control circuit further configured to turn off the secondary synchronous rectifier when the drain voltage crosses above a turn off threshold (with 404). (For Example; Paragraphs 34-40)
	Gong does not teach a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative of whether the output is in condition for regulation, and a control circuit, coupled to the  switch request circuit and configured to turn on the secondary synchronous rectifier; and a primary side controller, coupled to the power converter and the secondary side controller and configured to receive the switch request signal and further configured to transfer energy from a primary side of the power converter to the secondary side of the power converter in response to the switch request signal.
	Balakarishnan teaches (Figures 1, 3, 6b-7) a secondary side controller (145), comprising, a switch request circuit (at 170, see fig. 7a-b), coupled to receive a feedback signal (Fb, 731) corresponding to the output and configured to provide a switch request signal (request signal ) indicative of whether the output is in condition for regulation (operation of the converter), and a control circuit (at 145), coupled to the  switch request circuit (at 170) and configured to turn on the secondary synchronous rectifier (with the determination of the failing edge of Vwnd); and a primary side controller (135), coupled to the power converter and the secondary side controller and configured to receive the switch request signal (request signal) and further configured to transfer energy from a primary side of the power converter (at 121) to the secondary side (at 122) of the power converter in response to the switch request signal. (For Example; Paragraphs 37, 44-46, 53 68-80)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative of whether the output is in condition for regulation, and a control circuit, coupled to the  switch request circuit and configured to turn on the secondary synchronous rectifier; and a primary side controller, coupled to the power converter and the secondary side controller and configured to receive the switch request signal and further configured to transfer energy from a primary side of the power converter to the secondary side of the power converter in response to the switch request signal, as taught by Balakarishnan, to reduce switching losses generated by the power switches. 
		Regarding Claims 4 and 10, Gong teaches (Figures 4-5) a controller with the first turn on detection circuit (424, 436, 440 and 444-452).
Gong does not teach a persistence checker coupled to receive the first detection signal, the persistence checker configured to generate a persistence checker signal in response to the count not reaching the stored count, and an expiration of an adaptive maximum time.
	Balakarishnan teaches (Figures 6b-7) a persistence checker (723 and 780) coupled to receive the first detection signal (740), the persistence checker configured to generate a persistence checker signal in response to the count not reaching the stored count (at 661), and an expiration of an adaptive maximum time (at 630). (For Example; Paragraphs 70-80)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the first turn on detection circuit further comprises a persistence checker coupled to receive the first detection signal, the persistence checker configured to generate a persistence checker signal in response to the count not reaching the stored count, and an expiration of an adaptive maximum time, as taught by Balakarishnan, to reduce switching losses generated by the power switches. 
	Regarding Claim 8, Gong teaches (Figures 4-5) the apparatus claim 1, claim 8 is the method claim of said claim 1 which teaches the same/similar limitations and is rejected in the same way.
	Regarding Claim 13, Gong teaches (Figures 4-5) a resonant power converter controller (502) for a secondary synchronous rectifier of a power converter (Fig. 5), comprising: a secondary side controller coupled to the power converter comprising; a control circuit (Fig. 4) coupled to turn on the secondary synchronous rectifier (Q1-Q2) in response to a count representative of a period that starts from a drain voltage of the secondary synchronous rectifier that crosses  (with 444 and 446) from below a turn on threshold (with 402) to above the turn off threshold (with 404) based on an adaptive stored count (from 448), the control circuit further configured to turn off the secondary synchronous rectifier when the drain voltage crosses above a turn off threshold (with 404). (For Example; Paragraphs 34-40)
	Gong  does not teach a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative of whether the output is in condition for regulation, and a primary side controller, coupled to the power converter and the secondary side controller, configured to receive the switch request signal and further configured to transfer energy from a primary side of the power converter to the secondary side of the power converter in response to the switch request signal.
	Balakarishnan teaches (Figures 1, 3, 6b-7)  a secondary side controller (145), coupled to the power converter (Fig. 5), comprising, a switch request circuit (at 170), coupled to receive a feedback signal (Fb, 731) corresponding to the output and configured to provide a switch request signal (request signal) indicative of whether the output is in condition for regulation (operation of converter), and a primary side controller (135), coupled to the power converter  and the secondary side controller (Fig. 1), configured to receive the switch request signal (from 140) and further configured to transfer energy from a primary side (at 121) of the power converter to the secondary side of the power converter (at 122) in response to the switch request signal. (For Example; Paragraphs 37, 44-46, 53 68-80)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative of whether the output is in condition for regulation, and a primary side controller, coupled to the power converter and the secondary side controller, configured to receive the switch request signal and further configured to transfer energy from a primary side of the power converter to the secondary side of the power converter in response to the switch request signal, as taught by Balakarishnan, to reduce switching losses generated by the power switches.
	Regarding Claim 16, Gong teaches (Figures 4-5) the apparatus claim 13, claim 16 is the method claim of said claim 13 which teaches the same/similar limitations and is rejected in the same way.
	Regarding Claim 17, Gong teaches (Figures 4-5) the control circuit comprising: a first comparator (402) coupled to generate a first detection signal  (from 436) in response to the drain voltage being less than the turn on threshold (with 402); a first turn on detection circuit (424, 436, 440 and 444-452) configured to increment a count in response to the first detection signal, the first turn on detection circuit further configured to generate a first turn on signal (from 440) when the count reaches the stored count (e.g. 1); a second comparator (404) coupled to generate a first turn off signal in response to the drain voltage being greater than the turn off threshold (with 404); and a drive circuit (442) configured to turn on the secondary synchronous rectifier in response to the first turn on signal (from 440), the drive circuit further configured to turn off the secondary synchronous rectifier in response to the first turn off signal (from 404). (For Example; Paragraphs 34-40)
	Regarding Claim 18, Gong teaches (Figures 4-5) the control circuit comprising: a first comparator (402) configured to generate a first detection signal (from 402) in response to the drain voltage being less than the turn on threshold; a first turn on detection circuit (424, 436, 440 and 444-452) configured to start the count in response to the first detection signal, the first turn on detection circuit further configured to generate a first turn on signal  (from 436) when the count reaches the adaptive stored count; a second comparator (404) coupled to generate a first turn off signal (from 404) in response to the drain voltage being greater than the turn off threshold; and update the adaptive stored count (with 448); and a drive circuit (442) configured to turn on the secondary synchronous rectifier in response to the first turn on signal, the drive circuit further configured to turn off the secondary synchronous rectifier in response to the first turn off signal. (For Example; Paragraphs 34-40)
Claims 2, 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakarishnan teaches (Figures 1, 3, 6b-7) and further in view of Kyono US 2007/0263421.
Regarding Claim 2, Gong teaches (Figures 4-5) a controller.
Gong  does not teach wherein the control circuit further comprises a winding polarity circuit, the winding polarity circuit configured to generate a first winding clock signal in response to the drain voltage, wherein the first winding clock signal represents a change of polarity of the drain voltage.
Kyono teaches (Figures 1-3) wherein the control circuit (Fig. 2) further comprises a winding polarity circuit (17-18), the winding polarity circuit configured to generate a first winding clock  signal (from 18) in response to the drain voltage (at 15 or 16), wherein the first winding clock signal represents a change of polarity of the drain voltage (with 47). (For example: Paragraphs 34-43)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the control circuit further comprises a winding polarity circuit, the winding polarity circuit configured to generate a first winding clock signal in response to the drain voltage, wherein the first winding clock signal represents a change of polarity of the drain voltage, as taught by Kyono, to reduce energy losses generated by the power switches. 
	Regarding Claim 6, Gong teaches (Figures 4-5) wherein the control circuit (Fig. 4) further comprises a high voltage transistor (at 410) coupled to receive the drain voltage (at PC) of the secondary synchronous rectifier. (For Example; Paragraphs 34-40) 
Regarding Claims 11-12, Gong teaches (Figures 4-5) a controller.
Gong  further comprising generating a first winding clock signal in response to the secondary switch voltage signal, wherein the first winding clock signal represents a change in polarity of the secondary switch voltage signal; further comprising resetting the count in response to the first winding clock signal.
Kyono teaches (Figures 1-3) further comprising generating a first winding clock signal (from 18) in response to the secondary switch voltage signal (at 16), wherein the first winding clock signal represents a change in polarity of the secondary switch voltage signal; and further comprising resetting the count (at 22) in response to the first winding clock signal (with 41). (For example: Paragraphs 34-43)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include further comprising generating a first winding clock signal in response to the secondary switch voltage signal, wherein the first winding clock signal represents a change in polarity of the secondary switch voltage signal; further comprising resetting the count in response to the first winding clock signal, as taught by Kyono, to reduce energy losses generated by the power switches. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakarishnan teaches (Figures 1, 3, 6b-7) and further in view of Moon et al. US 20180302000.
Regarding Claim 7, Gong teaches (Figures 4-5) a controller.
Gong does not teach wherein the control circuit further comprises: a third comparator coupled to generate a second detection signal in response to a second drain voltage being less than the turn on threshold; and a second turn on detection circuit configured to increment the count in response to the second detection signal, the second turn on detection circuit further configured to generate a second turn on signal when the count reaches the stored count.
Moon teaches (Figures 2-6) wherein the control circuit (235) further comprises: a third comparator (327) coupled to generate a second detection signal in response to a second drain voltage (309) being less than the turn on threshold; and a second turn on detection circuit (357, 367 and 307) configured to increment the count in response to the second detection signal (with 542), the second turn on detection circuit further configured to generate a second turn on signal when the count reaches the stored count (from 542). (For example: Paragraphs 22-29 and 40-51)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the control circuit further comprises: a third comparator coupled to generate a second detection signal in response to a second drain voltage being less than the turn on threshold; and a second turn on detection circuit configured to increment the count in response to the second detection signal, the second turn on detection circuit further configured to generate a second turn on signal when the count reaches the stored count, as taught by Moon, to reduce an inversion current which may discharge the output capacitor and decrease the efficiency of a regulating operation of the LLC converter. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakarishnan teaches (Figures 1, 3, 6b-7) and further in view of Kikuchi et al. US 20160181934.
Regarding Claim 9, Gong teaches (Figures 4-5) a controller for a resonant power converter.
Gong does not teach wherein the count varies in response to a load of the resonant power converter, wherein the count is larger at a light load of the resonant power converter in comparison to the count at a full load of the resonant power converter.
Kikuchi teaches (Figures 4-8) wherein the count varies (e.g.  N, Fig. 8) in response to a load of the power converter, wherein the count is larger at a light load of the power converter in comparison to the count at a full load of the power converter (Fig. 8). (For example: Paragraphs 87-91 and 98-104)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the count varies in response to a load of the resonant power converter, wherein the count is larger at a light load of the resonant power converter in comparison to the count at a full load of the resonant power converter, as taught by Kikuchi, to reduce energy losses generated by the power switches. 
					Allowable Subject Matter
Claims 3, 5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 3; prior art of record fails to disclose either by itself or in combination:  “… comprises: a shift register configured to shift a shift register output in response to the first detection signal; a counter coupled to increment a count signal in response to the first detection signal; a flip flop coupled to receive the count signal, and generate the stored count, wherein the stored count overwrites a previous stored count; Application No.: 16/701,618Art Unit: 2838DocuSign Envelope ID: 9B28EB43-61 F6-4D90-990A-90B1 53237E26 AMENDMENT & RESPONSE UNDER 37 C.F.R. § 1.111 a multiplexer coupled to select the shift register output in response to the stored count; a first logic gate coupled to receive an output of the multiplexer and the first detection signal; and a second logic gate configured to generate the first turn on signal in response to the output of the first logic gate and a persistence checker signal.”
Claim 14; prior art of record fails to disclose either by itself or in combination:  “…the control circuit further configured to turn on the secondary synchronous rectifier in response to a ringing count of a number of times the drain voltage of the secondary synchronous rectifier crosses below the turn on threshold based on a stored ringing count.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Response to Arguments
Applicant’s Arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
	Applicant argued that “This is due to ringing at the secondary side winding. Gong teaches observing the ringing on the primary side to extract the ringing at the secondary side. Gong Paragraph 29. These glitches on the primary side are detected and may be used to determine when to turn on and off secondary side. Gong Paragraph 30. Gong is silent as to a control circuit counting ringing at the secondary side to determine when the secondary synchronous rectifier is turned on”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., counting ringing at the secondary side to determine when the secondary synchronous rectifier is turned on) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also see paragraphs 36-37 of the Gong reference where it mentions that comparator 402 and 404 are the ones that detect the level of the voltage at the PC terminal to control the synchronous rectifier 112 (See Figures 1 and 4).
	Applicant argued that “In distinct contrast to the combination of Gong and Balakrishnan, Applicant's counter counts the ringing on the secondary synchronous rectifier to determine when to turn on synchronous rectifier. The secondary side controller sends a request signal to request energy transfer from the primary winding to the output windings. As the secondary side controller is the initiator, it is unnecessary to monitor the ringing that occurs after the half bridge switch has been turned off (the teachings of Gong). Gong's invention is silent as to managing the ringing that occurs when the switch is turned on”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., managing the ringing that occurs when the switch is turned on) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Applicant argued that “this patentable distinction. As an example, claim 1 recites  a control circuit, coupled to the secondary-synchronous rectifier and the switch request circuit and configured to turn on the secondary synchronous rectifier and to count a number of times a drain voltage of the secondary synchronous rectifier crosses below a turn on threshold based on a stored count”. However, the rejection of claim 1 as the above limitations is cited above and explanation has been given that a number of times can be any number included but not limited to 0 or 1 during operation of the system. Also, see paragraphs 34-38 which explain how the count value is determined with system 400.  Therefore, the claim limitations are met by the prior art.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838